                Chambers Sent Copy to Pro Se Plaintiff at Address of Record


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    TURNER,

                                Plaintiff,

                 - against –                                            18 CV 3370 (LMS)

    ULLOA, et al.,                                                            ORDER

                                Defendants.


THE HONORABLE LISA MARGARET SMITH, U.S.M.J.1

         The telephonic status conference currently scheduled for Monday, April 13, 2020, at

10:30 a.m., before the undersigned will be adjourned to Monday, May 11, 2020, at 10:30 a.m. In

addition, there will be a thirty (30) day extension to all outstanding discovery deadlines.



Dated: April 2, 2020
       White Plains, New York                 SO ORDERED,



                                              _____________________________________
                                              Lisa Margaret Smith
                                              United States Magistrate Judge
                                              Southern District of New York




1
 Judge Nelson S. Román referred this matter to the undersigned on December 17, 2019. ECF
No.11.
